Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 6/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,266,333 , 10,142,641, and 10,999,587 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 2 (Currently Amended).  An image capture apparatus for capturing images and providing said images to a collaborative control interface for collaboratively switching an image stream input to an image stream output, comprising:

receiving a first command from a first user by way of said collaborative control interface accessible by two or more users simultaneously, wherein the first command relates to configuring a switching matrix in communication with a plurality of image stream input interfaces and an image stream output interface, and wherein the switching matrix is configured to selectively map an image stream input interface of the plurality of image stream input interfaces to the image stream output interface;
receiving a second command from a second user by way of the collaborative control interface, wherein the second command relates to configuring the switching matrix;
storing the first command and the second command in a queue; performing the first command and the second command in accordance with the queue, thereby configuring the switching matrix in accordance with the first command and the second command;
receiving an original image stream from the image stream input interface of the plurality of image stream input interfaces using the switching matrix to selectively map the original image stream to the image stream output interface; and
wherein said original image stream is mapped against said image stream output to form switch fabrics wherein multiple switch fabrics are combined such that an input device associated with said image capture device is coupled to said collaborative control interface wherein said original image stream is combined with said image stream output interface and wherein said received original image stream is scaled in accordance with said image stream output.

Claim 12 (Currently Amended).  An image capture apparatus and associated switching matrix for switching control between a plurality of computer systems, comprising: 
receiving a first image stream at a first image stream input interface configured to couple with a first computer system of the plurality of computer systems;

using said switching matrix and a cue of instructions to map the first image stream from the first image stream input interface to a first virtual display being outputted through a central image stream output interface; receiving a second image stream at a second image stream input interface configured to couple with a second computer system of the plurality of computer systems;
using the switching matrix to map the second image stream from the second image stream input interface to a second virtual display being outputted through the central image stream output interface;
receiving input information from a central computer input device interface;
using the switching matrix to selectively map the control information from the central computer input device interface to a first computer input device interface or a second computer input device interface based on a location of an input cursor with respect to a first display region or a second display region, wherein the first display region and the second display region are being outputted through the central image stream output interface, wherein the first computer input device interface is configured to couple with the first computer and the second computer input device interface is configured to couple with the second computer system, wherein the first virtual display is in the first display region and the second virtual display is the second display region, and wherein the input cursor is controlled by way of the central computer input device interfaces; and wherein said first and second image streams are mapped against the central image stream output interface to form switch fabrics wherein multiple switch fabrics are combined such that an input device associated with said image capture device is coupled to said collaborative control interface wherein said first and second image streams are combined with the central image stream output interface and wherein said received first and second image streams are the central image stream output interface.

Claim 20 (Currently Amended).   A camera for capturing images and providing said images to a collaborative control interface for collaboratively switching an image stream input to an image stream output, comprising:
receiving a first command from a first user by way of said collaborative control interface accessible by two or more users simultaneously, wherein the first command relates to configuring a switching matrix in communication with a plurality of image stream input interfaces and an image stream output interface, and wherein the switching matrix is configured to selectively map an image stream input interface of the plurality of image stream input interfaces to the image stream output interface;
receiving a second command from a second user by way of the collaborative control interface, wherein the second command relates to configuring the switching matrix;
storing the first command and the second command in a queue; performing the first command and the second command in accordance with the queue, thereby configuring the switching matrix in accordance with the first command and the second command;
receiving an original image stream from the image stream input interface of the plurality of image stream input interfaces using the switching matrix to selectively map the original image stream to the image stream output interface; and
where said original image stream is mapped against said image stream output to form switch fabrics wherein multiple switch fabrics are combined such that an input device associated with said camera is coupled to said collaborative control interface wherein said original image stream is combined with said image stream output interface and wherein said received original image stream is scaled in accordance with said image stream output.




Allowable Subject Matter

Claims 2-21 (renumbered claims 1-20) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 2, 12, and 20:  

	receiving a first command from a first user by way of said collaborative control interface accessible by two or more users simultaneously, wherein the first command relates to configuring a switching matrix in communication with a plurality of image stream input interfaces and an image stream output interface, and wherein the switching matrix is configured to selectively map an image stream input interface of the plurality of image stream input interfaces to the image stream output interface;
receiving a second command from a second user by way of the collaborative control interface, wherein the second command relates to configuring the switching matrix;
storing the first command and the second command in a queue; performing the first command and the second command in accordance with the queue, thereby configuring the switching matrix in accordance with the first command and the second command;
receiving an original image stream from the image stream input interface of the plurality of image stream input interfaces using the switching matrix to selectively map the original image stream to the image stream output interface; and
wherein said original image stream is mapped against said image stream output to form switch fabrics wherein multiple switch fabrics are combined such that an input device associated with said image capture device is coupled to said collaborative control interface wherein said original image stream is combined with said image stream output interface and wherein said received original image stream is scaled in accordance with said image stream output.

Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (2, 12, and 20) are not obvious.  Applicant has argued these limitations in Applicant’s Arguments filed 6-30-2022.  This limitation finds support in the specification on page 38, paragraph [0081] to page 42, paragraph [0085], and Figures 3A-C.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181